Martin S. King

WORDEN THANE P.C.

321 W. Broadway, Suite 300
Missoula, MT 59802

mking(@wordenthane.com
(406) 721-3400

 

Joshua D. Stadtler (Pro Hac Vice)

DUNN CARNEY ALLEN HIGGINS & TONGUE LLP
851 SW Sixth Ave., Suite 1500

Portland, OR 97204

jstadtler@dunncarney.com
(503) 224-6440

 

Attorneys for Defendants Sector Corporation and St. Johns Corporation

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
PSC CUSTOM, LLC, d/b/a POLAR Cause No. CV-20-132-B-SPW
SERVICE CENTER,
- CORPORATE DISCLOSURE
Plaintiff, STATEMENT ON BEHALF OF
SECTOR CORPORATION

V.

HANOVER AMERICAN INSURANCE
COMPANY, SECTOR
CORPORATION, and ST. JOHNS
CORPORATION,

Defendants.

 

 

This Corporate Disclosure Statement is filed on behalf of Sector Corporation

pursuant to Federal Rule of Civil Procedure 7.1.

 

DCAPDX\3530917.v1
Sector Corporation states that it is a privately held corporation and has no
parent corporation, nor does any publicly-held corporation own 10% or more of its
stock.

DATED: October 14, 2020.
/s/ Joshua D. Stadtler
JOSHUA D. STADTLER (Pro Hac Vice)
DUNN CARNEY LLP

Of Attorneys for Defendants Sector
Corporation and St. Johns Corporation

/s/ Martin S. King
MARTIN S. KING

WORDEN THANE P.C.
Of Attorneys for Defendants Sector
Corporation and St. Johns Corporation
CERTIFICATE OF SERVICE
I hereby certify that on October 14", 2020, I electronically filed the

foregoing document with the Clerk of Court using the CM/ECF system, which will

send notification electronically to all attorneys of record.

/s/ Martin S. Kin
Martin S. King

DCAPDX\3530917.v1
